Citation Nr: 0928507	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability 
with lower left extremity symptoms.  

2.  Entitlement to a compensable rating for a scar, post 
surgical, removal of cyst from buttock.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to May 
1954.  The Board notes that although the only form DD-214 in 
the claims file lists service dates as between February 1952 
and May 1954, other records (including the Veteran's entrance 
examination) indicate that service began in January 1949.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and August 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In regards to entitlement to service connection for a back 
disability with lower left extremity symptoms, the Veteran 
presented testimony at a Board hearing in July 2005.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  The Board subsequently issued a decision 
denying the appeal in March 2007.  In December 2008, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision.  

In regards to the issue of entitlement to a compensable 
rating for the Veteran's scar, the RO granted service 
connection (and a noncompensable rating) by way of an August 
2006 rating decision.  A notice of disagreement was received 
in June 2007, a statement of the case was issued in January 
2008, and a substantive appeal was received in February 2008.   

The Board notes that the Veteran had been represented by The 
American Legion.  However, he sought the above referenced 
attorney to represent him in his appeal to the Court (for his 
back claim).  A VA Form 21-22a (dated February 2009) 
indicated that the extent of the representation is unlimited.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court vacated the Board's March 2007 
decision to deny entitlement to service connection for a back 
disability with lower left extremity symptoms.  The Court 
vacated the decision in part because the December 2003 
examination report was inadequate.  

The Court pointed out that the December 2003 VA examiner 
found that the Veteran had "minimal" degenerative disc 
disease.  However, he failed to reconcile this finding with a 
November 1984 x-ray which shows "extensive focal 
degenerative disc disease," an April 1985 medical record 
that describes the x-rays as showing "severe degenerative 
joint disease," and a May 2002 correspondence in which the 
Veteran was diagnosed with lower back pain "consistent with 
moderate to severe degenerative disc disease."    

The Court also noted that although the medical records 
reflect that the Veteran sustained a non-service related 
injury to his back in February 1977 when he fell off a ladder 
and down a flight of concrete steps, the December 2003 
examiner did not reference this injury.  Instead, he merely 
noted "episodes" of post service back pain, without 
referencing any additional "injuries".  As such, it is 
unclear whether the examiner was even aware of the February 
1977 injury.  

The Court also determined that the December 2003 examiner 
failed to provide a thorough rationale for his opinion.  

The Court also pointed out that the Board found the December 
2003 VA examiner's opinion to be more probative than the 
opinion of private physician Dr. A.M.  In comparing the 
qualifications of the two examiners, the Court noted that Dr. 
A.M. is a member of the American Academy of Physical Medicine 
and Rehabilitation, while the December 2003 examiner appeared 
to be a third-year medical resident.  

Given the inadequacies of the December 2003 VA examination, 
the Court found that the Veteran is entitled to another 
examination for the purpose of determining the nature, 
etiology, and severity of the Veteran's back disability with 
lower left extremity symptoms.  

Additionally, in a July 2009 telephone communication, the 
Veteran's representative requested a personal hearing at the 
RO. 

The case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an RO hearing.  

2.  After the RO hearing is conducted, or 
in the event the Veteran cancels the 
hearing or failed to report for the RO 
hearing, the Veteran should be scheduled 
for a VA orthopedic examination by an 
appropriate medical doctor for the 
purpose of determining the nature, 
etiology, and severity of the Veteran's 
back disability with lower left extremity 
symptoms.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

     a)  Following a review of the 
relevant medical evidence in the claims 
file, to include the service treatment 
records and post-service medical records; 
the medical history obtained from the 
Veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
back disability was manifested during the 
Veteran's service or is causally linked 
to any incident of service, to include 
documented injuries.

     b)  The examiner is also requested 
to provide a rationale for any opinion 
expressed that includes a discussion of 
the in-service findings and any post 
service injuries (to include the February 
1977 injury).  

     c)  Any differences between the 
examiner's opinion(s) and any contrary 
opinion(s) in the claims file should be 
thoroughly discussed.   

     d)  The examiner should set out his 
or her professional qualifications with 
regard to all opinion(s) expressed.   
  
2.  The RO should then review the VA 
examiner's report and opinion to ensure 
that it fulfills all directives set forth 
in the Court's December 2008 decision.  
If necessary, the report/opinion should 
be returned to the examiner for 
clarification or further action to ensure 
compliance and to avoid a need for 
further remand for noncompliance. 

3.  After completing any additional 
development deemed necessary with regard 
to either issue on appeal, the RO should 
readjudicate the Veteran's claims with 
consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



